DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 & 09/21/2022 has been entered. 
 Claim Objections
Claims 16, 18 and 22-32 are objected to because of the following informalities:  claims 16 and 28, 2nd line from the ends:  “a delimitation of the combustion chamber which lies opposite the discharge device” should be replaced by -- the delimitation of the combustion chamber which lies opposite the discharge device.  Note “a delimitation” has already been recited immediately prior.   Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16, 18 and 22-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 16 and 28, 4th paragraphs from the end:  “wherein the actuating element is configured to control a movement of the nozzle regulation element for adjusting the total nozzle inlet area at least approximately in accordance with the ideal area ratio”  is indefinite as “the ideal area ratio” lacks proper antecedent basis.  Furthermore, the ideal area ratio would depend on the geometry of the nozzle, e.g. converging, diverging, straight, converging-diverging and the geometry of the nozzle is undefined, leaving the optimal, ideal area ratio unclear as to how it could be determined.  For instance, a straight duct with constant area would have a constant area ratio and whether that suffices to be optimal/ideal is indeterminate from the claims.  After all, its area ratio would be constant and thus “ideal” for a constant area situation.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 22, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasser (10,174,718) in view of Goddard (1,980,266) and Ruegg (2017/0082069) and optionally Short et al (3,292,865).  Strasser teaches A device for the repeated generation of explosions and for converting chemical energy into kinetic energy of outflowing exhaust gases of the explosions, in particular for generating thrust for the propulsion of an aircraft, comprising: a combustion chamber 12, at least one feed conduit 13 for feeding a flowable, explosive material or of components which on mixing form an explosive material, to the combustion chamber 13; a discharge device 16 for the directed discharge of a gas pressure which is produced in the combustion chamber by the ignition of the explosive material, a movable nozzle regulation element 18 for the partial or complete closure of the discharge device; an actuating element 19 which is designed to open the discharge device further after an opening of the discharge device and during the outflow of explosion gases through the discharge device 16 characterised in that the discharge device comprises a nozzle 18 for discharging the gas pressure, and a position of the nozzle is adjustable by the actuating element 19, wherein each nozzle comprises a valve seat [on 11] and a valve body 18, and a nozzle inlet area is determined by the position of the valve body in relation to the valve seat, and wherein the nozzle regulation element determines the positions of the valve body in relation to the valve seat, wherein the nozzle regulation element 18 is arranged for a variation of a total nozzle inlet area which is the sum of the nozzle inlet areas, wherein the actuating element is configured to control a movement of the nozzle regulation element for adjusting the total nozzle inlet area at least approximately in accordance with the ideal area ratio [inherent capable for this nozzle geometry, as applicant does not define the nozzle type]; wherein the combustion chamber 12 has a changeable volume [via piston 17]; the device comprising a displaceably arranged separating wall [right side of 17] which forms a delimitation of the combustion chamber; in which the separating wall 17 forms a delimitation of the combustion chamber which lies opposite the discharge device 16.   comprising a compressing device [not illustrated, col. 3, lines 26-37] for compressing the flowable explosive material or at least one of the components of the explosive material.  (28) A method for repeated generation of explosions and for converting chemical energy into kinetic energy of outflowing exhaust gases of the explosions, in particular for producing thrust for the propulsion of an aircraft, the method comprising the repeated execution of the following steps: feeding a flowable, explosive material or components which on mixing form the explosive material, into a combustion chamber 12, wherein a discharge device 16 of the combustion chamber 12 is closed at least partly by way of a movable nozzle regulation element 18, and generating, in relation to an ambient pressure, an overpressure in the combustion chamber; opening the discharge device 16; igniting 22 the explosive material in the combustion chamber; leading away explosion gases through the discharge device; at least partial closure of the discharge device by way of the movable nozzle regulation element 18; characterised in that: for opening the discharge device and on leading away explosion gases, each nozzle 18 are opened synchronously to one another; and for the at least partial closure of the discharge device, each nozzle 18 are at least partly closed synchronously to one another, each of the nozzle comprises a valve seat [of 11] and a valve body 18, and a nozzle inlet area is determined by the position of the valve body in relation to the valve seat, and the nozzle regulation element determines the positions of the valve body in relation to the valve seat, the nozzle regulation element is arranged for a variation of a total nozzle inlet area which is the sum of the nozzle inlet areas, the actuating element 19 controls a movement of the nozzle regulation element 18 and, thereby, adjusts the total nozzle inlet area at least approximately in accordance with the ideal area ratio; the combustion chamber 12 has a changeable volume [via piston 17]; the device comprising a displaceably arranged separating wall 17 which forms a delimitation of the combustion chamber; in which the separating wall 17 forms a delimitation of the combustion chamber 12 which lies opposite the discharge device 16.   wherein the steps “opening the discharge device”, “igniting the explosive material in the combustion chamber” and “leading away explosion gases through the discharge device by way of the movable nozzle regulation element” are carried out in a temporally overlapping manner. 	Strasser teaches the claimed invention but with a single nozzle / valve body / valve seat / inlet area / total inlet area rather than several / plural of these elements.  Thus Strasser do not teach the discharge device comprises several part-nozzles for discharging the gas pressure, and a position of the part-nozzles is adjustable by the actuating element, wherein each of the part-nozzles  comprises a part valve seat  and a part valve body, and a part nozzle inlet area is determined by the position of the part valve body in relation to the part valve seat, and wherein the nozzle regulation element determines the positions of the part valve bodies in relation to the part valve seats, wherein the nozzle regulation element is arranged for a variation of a total nozzle inlet area which is the sum of the part nozzle inlet areas, wherein the actuating element is configured to control a movement of the nozzle regulation element for adjusting the total nozzle inlet area at least approximately in accordance with the ideal area ratio nor analogously opening the discharge device and on leading away explosion gases, several part-nozzles are opened synchronously to one another; and for the at least partial closure of the discharge device, several part-nozzles are at least partly closed synchronously to one another, each of the part-nozzles comprises a part valve seat and a part valve body, and a part nozzle inlet area is determined by the position of the part valve body  in relation to the part valve seat, and the nozzle regulation element determines the positions of the part valve bodies in relation to the part valve seats, the nozzle regulation element is arranged for a variation of a total nozzle inlet area which is the sum of the part nozzle inlet areas, the actuating element controls a movement of the nozzle regulation element and, thereby, adjusts the total nozzle inlet area at least approximately in accordance with the ideal area ratio. 	Goddard teaches [Fig. 11] A device for the repeated generation of explosions and for converting chemical energy into kinetic energy of outflowing exhaust gases of the explosions, in particular for generating thrust for the propulsion of an aircraft, comprising: a combustion chamber [90 & multiple 102 in aggregate], at least one feed conduit [24 in Fig. 1] for feeding a flowable, explosive material or of components which on mixing form an explosive material, to the combustion chamber 90, 102; a discharge device 92, 91 for the directed discharge of a gas pressure which is produced in the combustion chamber by the ignition of the explosive material, a movable nozzle regulation element 92 or 116 for the partial or complete closure of the discharge device; an actuating element [34 in Fig. 1] which is designed to open the discharge device further after an [e.g. an initial] opening of the discharge device [i.e. the discharge device/valve is further1opened after the discharge device is initially lifted from blocking/opening the discharge device] and during the outflow of explosion gases through the discharge device, characterised in that the discharge device comprises several part-nozzles 92, 91 for discharging the gas pressure, and a position of the part-nozzles 92, 91 is adjustable by the actuating element [34 in Fig. 1], wherein each of the part-nozzles comprises a part valve seat [stationary throat of 91]  and a part valve body 92, and a part nozzle inlet area is determined by the position of the part valve body in relation to the part valve seat, and wherein the nozzle regulation element 116 determines the positions of the part valve bodies in relation to the part valve seats, wherein the nozzle regulation element 92 or 116 is arranged for a variation of a total nozzle inlet area which is the sum of the part nozzle inlet areas, wherein the actuating element is configured to control a movement of the nozzle regulation element for adjusting the total nozzle inlet area;  comprising a compressing device [24 in Fig. 1] for compressing [converging inlet compresses gas] the flowable explosive material or at least one of the components of the explosive material;	 wherein the compressing device is a continuously operated compressor 24 [air inlet is continuously operated passively as the compression device], in particular a rotating compressor [not given significant patentable weight];	  comprising a compression device 24 in the form of an air inlet, for compressing inflowing air given supersonic speed of the device in relation to the ambient air [intended use]. 28. A method for repeated generation of explosions and for converting chemical energy into kinetic energy of outflowing exhaust gases of the explosions, in particular for producing thrust for the propulsion of an aircraft, the method comprising the repeated execution of the following steps: feeding 24 a flowable, explosive material or components which on mixing form the explosive material, into a combustion chamber 90, 102, wherein a discharge device 92, 91 of the combustion chamber is closed at least partly by way of a movable nozzle regulation element 92, and generating, in relation to an ambient pressure, an overpressure in the combustion chamber; opening the discharge device 92, 91; igniting [40 in Fig. 1] the explosive material in the combustion chamber; leading away explosion gases through the discharge device; and at least partial closure of the discharge device 92, 91 by way of the movable nozzle regulation element 92 or 116; characterised in that: for opening the discharge device and on leading away explosion gases, several part-nozzles [several 92, 91 together in Fig. 11] are opened synchronously to one another; and for the at least partial closure of the discharge device, several part-nozzles are at least partly closed synchronously to one another; wherein each of the part-nozzles comprises a part valve seat [stationary throat of 92] and a part valve body 92, and a part nozzle inlet area is determined by the position of the part valve body in relation to the part valve seat, and wherein the nozzle regulation element 92 or 116 determines the positions of the part valve bodies in relation to the part valve seats, wherein the nozzle regulation element 92 or 116 is arranged for a variation of a total nozzle inlet area which is the sum of the part nozzle inlet areas, wherein the actuating element 34 controls a movement of the nozzle regulation element and, thereby, adjusts the total nozzle inlet area;    wherein the part-steps “opening the discharge device”, “igniting the explosive material in the combustion chamber” and “leading away explosion gases through the discharge device by way of the movable nozzle regulation element” are carried out in a temporally overlapping manner; wherein the part-nozzles each comprise part valve seats 91 and part valve bodies 92, and the part valve bodies are moved synchronously to one another in relation to the part valve seats by way of the nozzle regulation element 92.  Goddard teaches the part nozzles serve to simultaneously open and close the discharge device and also function as part of the nozzle.  Short is optionally cited to teach a movable nozzle regulation element 16 for the partial or complete closure of the discharge device; opening of the discharge device and during the outflow of explosion gases through the discharge device characterised in that the discharge device comprises several part-nozzles 26 and part valve bodies 26 and part valve seats 20.  Short teaches the equivalence of using a single combustor 25 with discharge comprising several part nozzles / part valves 26 / part seats vs. using multiple combustors 25 each having their own discharge devices / part nozzles / part valves [see paragraph bridging cols. 1, 2].  It would have been obvious to one of ordinary skill in the art to replace the discharge device of Strasser, with a single valve and valve seat / nozzle for discharging gas pressure to one with several part-nozzles / part valves / valve seats / with corresponding nozzle areas, as taught by Goddard, in order to facilitate control over the gas flow exiting the discharge device and to either utilize smaller individual part-nozzles / part valves, and where Short is applied to teach the equivalence of applying the arrangement of Goddard to a single combustor vs multiple combustors.    As for the actuating element is configured to control a movement of the nozzle regulation element for adjusting the total nozzle inlet area at least approximately in accordance with the ideal area ratio, Ruegg teaches A device for the repeated generation of explosions and for converting chemical energy into kinetic energy of outflowing exhaust gases of the explosions, in particular for generating thrust for the propulsion of an aircraft, comprising: a combustion chamber 11, at least one feed conduit 16 for feeding a flowable, explosive material or of components which on mixing form an explosive material, to the combustion chamber; a discharge device 15 for the directed discharge of a gas pressure which is produced in the combustion chamber by the ignition of the explosive material, a movable nozzle regulation element 21 for the partial or complete closure of the discharge device; an actuating element [shaft] which is designed to open the discharge device 21 further after an opening of the discharge device and during the outflow of explosion gases through the discharge device [see Fig. 3 and paragraphs 0070-0072, 0078 – in Fig. 3, note Ae (outlet area 14) is constant from Figs. 1, 2 so only the nozzle inlet / throat area (At) varies], thereby always at least approximately adjusting to an optimal, ideal area ratio between a nozzle outlet area 14 and a nozzle inlet area [neck, see Fig. 3 and abstract, paragraph 0028 – in Fig. 3], characterised in that the discharge device comprises a part-nozzle 12, 22 for discharging the gas pressure, and a position of the part-nozzle is adjustable by the actuating element, wherein each part-nozzle comprises a part valve seat 12 and a part valve body 22, and a part nozzle inlet area is determined by the position of the part valve body in relation to the part valve seat, and wherein the nozzle regulation element 23 determines the positions of the part valve body in relation to the part valve seats, wherein the actuating element is configured to control a movement of the nozzle regulation element for adjusting the total nozzle inlet area at least approximately in accordance with the ideal area ratio [Fig. 3] which optimizes exhaust nozzle performance.  It would have been obvious to one of ordinary skill in the art to thereby always at least approximately adjusting to an optimal, ideal area ratio between a nozzle outlet area and a nozzle inlet area, and make the actuating element configured to control a movement of the nozzle regulation element for adjusting the total nozzle inlet area at least approximately in accordance with the ideal area ratio, as taught by Ruegg, as operating with the ideal area ratio increases nozzle performance. While Goddard already teaches a regulating system & actuation system, alternately, the regulating and actuating system of Ruegg may be applied, which uses an actuating element which is designed to open the discharge device further2 that applies to both (1) after an opening of the discharge device and (2) during the outflow of explosion gases through the discharge device [see Fig. 3 and paragraphs 0070-0072, 0078] as set forth above.  It would further have been obvious to one of ordinary skill in the art to employ the actuating system and regulating system of Ruegg, for each of the part-valve assemblies of the discharge nozzle of Goddard, such that it further opens (1) after an opening of the discharge device and (2) during the outflow of explosion gases through the discharge device [see Fig. 3 and paragraphs 0070-0072, 0078], to facilitate optimal ideal ratio regulation/adjustment and its associated increased nozzle performance.

 Claim(s) 16, 22-23, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goddard (1,980,266) in view of Ruegg (2017/0082069).  Goddard teaches [Fig. 11] A device for the repeated generation of explosions and for converting chemical energy into kinetic energy of outflowing exhaust gases of the explosions, in particular for generating thrust for the propulsion of an aircraft, comprising: a combustion chamber [90 & multiple 102 in aggregate], at least one feed conduit [24 in Fig. 1] for feeding a flowable, explosive material or of components which on mixing form an explosive material, to the combustion chamber 90, 102; a discharge device 92, 91 for the directed discharge of a gas pressure which is produced in the combustion chamber by the ignition of the explosive material, a movable nozzle regulation element 92 or 116 for the partial or complete closure of the discharge device; an actuating element [34 in Fig. 1] which is designed to open the discharge device further after an [e.g. an initial] opening of the discharge device [i.e. the discharge device/valve is further3opened after the discharge device is initially lifted from blocking/opening the discharge device] and during the outflow of explosion gases through the discharge device, characterised in that the discharge device comprises several part-nozzles 92, 91 for discharging the gas pressure, and a position of the part-nozzles 92, 91 is adjustable by the actuating element [34 in Fig. 1], wherein each of the part-nozzles comprises a part valve seat [stationary throat of 91]  and a part valve body 92, and a part nozzle inlet area is determined by the position of the part valve body in relation to the part valve seat, and wherein the nozzle regulation element 116 determines the positions of the part valve bodies in relation to the part valve seats, wherein the nozzle regulation element 92 or 116 is arranged for a variation of a total nozzle inlet area which is the sum of the part nozzle inlet areas, wherein the actuating element is configured to control a movement of the nozzle regulation element for adjusting the total nozzle inlet area;     wherein the combustion chamber 90 has a changeable volume [e.g. by the plug 92 moving within the combustion chamber when it opens – note the volume is certainly not static];	 comprising a displaceably arranged separating wall 94 [see Fig. 11, 12] or 31 [Fig. 4] which forms a delimitation of the combustion chamber;   in which the separating wall 94 forms a delimitation of the combustion chamber 90 which lies opposite the discharge device 91; comprising a compressing device [24 in Fig. 1] for compressing [converging inlet compresses gas] the flowable explosive material or at least one of the components of the explosive material;	 wherein the compressing device is a continuously operated compressor 24 [air inlet is continuously operated passively as the compression device], in particular a rotating compressor [not given significant patentable weight];	  comprising a compression device 24 in the form of an air inlet, for compressing inflowing air given supersonic speed of the device in relation to the ambient air [intended use]. 28. A method for repeated generation of explosions and for converting chemical energy into kinetic energy of outflowing exhaust gases of the explosions, in particular for producing thrust for the propulsion of an aircraft, the method comprising the repeated execution of the following steps: feeding 24 a flowable, explosive material or components which on mixing form the explosive material, into a combustion chamber 90, 102, wherein a discharge device 92, 91 of the combustion chamber is closed at least partly by way of a movable nozzle regulation element 92, and generating, in relation to an ambient pressure, an overpressure in the combustion chamber; opening the discharge device 92, 91; igniting [40 in Fig. 1] the explosive material in the combustion chamber; leading away explosion gases through the discharge device; and at least partial closure of the discharge device 92, 91 by way of the movable nozzle regulation element 92 or 116; characterised in that: for opening the discharge device and on leading away explosion gases, several part-nozzles [several 92, 91 together in Fig. 11] are opened synchronously to one another; and for the at least partial closure of the discharge device, several part-nozzles are at least partly closed synchronously to one another; wherein each of the part-nozzles comprises a part valve seat [stationary throat of 92] and a part valve body 92, and a part nozzle inlet area is determined by the position of the part valve body in relation to the part valve seat, and wherein the nozzle regulation element 92 or 116 determines the positions of the part valve bodies in relation to the part valve seats, wherein the nozzle regulation element 92 or 116 is arranged for a variation of a total nozzle inlet area which is the sum of the part nozzle inlet areas, wherein the actuating element 34 controls a movement of the nozzle regulation element and, thereby, adjusts the total nozzle inlet area;     wherein the combustion chamber 90 has a changeable volume [e.g. by the plug 92 moving within the combustion chamber when it opens – note the volume is certainly not static];	 comprising a displaceably arranged separating wall 94 [see Fig. 11, 12] or 31 [Fig. 4] which forms a delimitation of the combustion chamber;   in which the separating wall 94 forms a delimitation of the combustion chamber 90 which lies opposite the discharge device 91;  wherein the part-steps “opening the discharge device”, “igniting the explosive material in the combustion chamber” and “leading away explosion gases through the discharge device by way of the movable nozzle regulation element” are carried out in a temporally overlapping manner; wherein the part-nozzles each comprise part valve seats 91 and part valve bodies 92, and the part valve bodies are moved synchronously to one another in relation to the part valve seats by way of the nozzle regulation element 92. 	Goddard does not teach the actuating element is configured to control a movement of the nozzle regulation element for adjusting the total nozzle inlet area at least approximately in accordance with the ideal area ratio.  Ruegg teaches A device for the repeated generation of explosions and for converting chemical energy into kinetic energy of outflowing exhaust gases of the explosions, in particular for generating thrust for the propulsion of an aircraft, comprising: a combustion chamber 11, at least one feed conduit 16 for feeding a flowable, explosive material or of components which on mixing form an explosive material, to the combustion chamber; a discharge device 15 for the directed discharge of a gas pressure which is produced in the combustion chamber by the ignition of the explosive material, a movable nozzle regulation element 21 for the partial or complete closure of the discharge device; an actuating element [shaft] which is designed to open the discharge device 21 further after an opening of the discharge device and during the outflow of explosion gases through the discharge device [see Fig. 3 and paragraphs 0070-0072, 0078 – in Fig. 3, note Ae (outlet area 14) is constant from Figs. 1, 2 so only the nozzle inlet / throat area (At) varies], thereby always at least approximately adjusting to an optimal, ideal area ratio between a nozzle outlet area 14 and a nozzle inlet area [neck, see Fig. 3 and abstract, paragraph 0028 – in Fig. 3], characterised in that the discharge device comprises a part-nozzle 12, 22 for discharging the gas pressure, and a position of the part-nozzle is adjustable by the actuating element, wherein each part-nozzle comprises a part valve seat 12 and a part valve body 22, and a part nozzle inlet area is determined by the position of the part valve body in relation to the part valve seat, and wherein the nozzle regulation element 23 determines the positions of the part valve body in relation to the part valve seats, wherein the actuating element is configured to control a movement of the nozzle regulation element for adjusting the total nozzle inlet area at least approximately in accordance with the ideal area ratio [Fig. 3] which optimizes exhaust nozzle performance.  It would have been obvious to one of ordinary skill in the art to thereby always at least approximately adjusting to an optimal, ideal area ratio between a nozzle outlet area and a nozzle inlet area, and make the actuating element configured to control a movement of the nozzle regulation element for adjusting the total nozzle inlet area at least approximately in accordance with the ideal area ratio, as taught by Ruegg, as operating with the ideal area ratio increases nozzle performance. While Goddard already teaches a regulating system & actuation system, alternately, the regulating and actuating system of Ruegg may be applied, which uses an actuating element which is designed to open the discharge device further4 that applies to both (1) after an opening of the discharge device and (2) during the outflow of explosion gases through the discharge device [see Fig. 3 and paragraphs 0070-0072, 0078] as set forth above.  It would further have been obvious to one of ordinary skill in the art to employ the actuating system and regulating system of Ruegg, for each of the part-valve assemblies of the discharge nozzle of Goddard, such that it further opens (1) after an opening of the discharge device and (2) during the outflow of explosion gases through the discharge device [see Fig. 3 and paragraphs 0070-0072, 0078], to facilitate optimal ideal ratio regulation/adjustment and its associated increased nozzle performance.
  Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art combinations applying Strasser (10,174,718) or Goddard (1,980,266), as applied above, and further in view of Burkes Jr (3,914,935).  Goddard teaches the claimed invention including openings of the part-nozzles but does not teach wherein openings of the part-nozzles comprise annular openings which are arranged concentrically to one another.  Burkes Jr teaches [Fig. 3; col. 5, lines 27+] using openings of the part-nozzles comprise annular openings [between 61 and 51 and between 61 and 59 – see annotations] which are arranged concentrically to one another where the concentric annular openings allows multiple nozzle areas to be opened and closed simultaneously for controlling the flow through the overall nozzle.  It would have been obvious to one of ordinary skill in the art to employ openings of the part-nozzles comprise annular openings which are arranged concentrically to one another, as taught by Burkes Jr, to control the multiple part nozzles of Goddard, in order to employ an equivalent configuration which allows multiple nozzle areas to be opened and closed simultaneously for controlling the flow through the overall nozzle.

    PNG
    media_image1.png
    336
    467
    media_image1.png
    Greyscale

Claims 23, 24, 27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art combinations applying Strasser (10,174,718) or Goddard (1,980,266), as applied above, and further in view of Hunter (6,477,829).  The prior art does not teach wherein the compressing device is a continuously operated compressor, in particular a rotating compressor; nor	wherein the compressing device is a turbo-compressor;   wherein the compressor is driven by a turbine, and the turbine is arranged to be driven by an exhaust gas jet from a turbine combustion chamber, wherein the turbine combustion chamber is different from the combustion chamber;  wherein the compressor is driven by a turbine, and the turbine is arranged to be driven by exhaust gases of the combustion chamber;  comprising a compression device in the form of an air inlet, for compressing inflowing air given supersonic speed of the device in relation to the ambient air.	Hunter [Fig. 1] teaches comprising a compressing device 19 or 13 for compressing the flowable explosive material or at least one of the components of the explosive material;	 wherein the compressing device is a continuously operated compressor 19, in particular a rotating compressor 19 [note fans have a compression ratio of e.g. 3 to 1 and constitute a compressor, see col. 6, lines 51-55];	wherein the compressing device 19 is a turbo- compressor;   wherein the compressor is driven by a turbine, and the turbine is arranged to be driven by an exhaust gas jet from a turbine combustion chamber, [core engine, see illustration of a gas turbine], and the turbine is arranged to be driven by an exhaust gas jet from a turbine combustion chamber, wherein the turbine combustion chamber 21 is different from the [pulse] combustion chamber 15;	   comprising a compression device in the form of an air inlet [col. 1, lines 25-39 teaches supersonic inlets above Mach 1], for compressing inflowing air given supersonic speed of the device in relation to the ambient air. Hunter specifically teaches how to integrate a pulse combustor with a gas turbine having a turbo-compressor and an air inlet for compressor air at supersonic speeds.  It would have been obvious to one of ordinary skill in the art to employ the pulse combustors of Goddard with a gas turbine and supersonic compression air inlet, as taught by Hunter, where the turbine combustion chamber is different from the [pulse] combustion chamber, in order to supply compressed air to the pulse combustor and facilitate air at e.g. supersonic speeds.
Claims 23, 25-27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art combinations applying Strasser (10,174,718) or Goddard (1,980,266), as applied above, and further in view of Butler (6,666,018).  The prior art does not teach wherein the compressing device is a continuously operated compressor, in particular a rotating compressor;	wherein the compressing device is a turbo- compressor;   wherein the compressor is driven by a turbine, and the turbine is arranged to be driven by an exhaust gas jet from a turbine combustion chamber,  wherein the compressor is driven by a turbine, and the turbine is arranged to be driven by exhaust gases of the combustion chamber;  comprising an output for delivering mechanical work to a mechanical consumer;    comprising a compression device in the form of an air inlet, for compressing inflowing air given supersonic speed of the device in relation to the ambient air.   	Butler teaches the compressing device is a continuously operated compressor 212, in particular a rotating compressor 212;	 wherein the compressing device is a turbo- compressor;	 wherein the compressor  212 is driven by a turbine 230, and the turbine is arranged to be driven by exhaust gases of the [pulse] combustion chamber 242;	 comprising an output for delivering mechanical work to a mechanical consumer 220,    comprising a compression device 224 in the form of an air inlet, for compressing inflowing air given supersonic speed of the device in relation to the ambient air [col. 3, lines 52+ teach supersonic Mach numbers].  Butler specifically teaches how to integrate a pulse combustor with a gas turbine having a turbo-compressor and an air inlet for compressor air at supersonic speeds.  It would have been obvious to one of ordinary skill in the art to employ the pulse combustors of Goddard with a gas turbine and supersonic compression air inlet, as taught by Butler, in order to supply compressed air to the pulse combustor and facilitate air at e.g. supersonic speeds.
Claims 23, 25-26, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art combinations applying Strasser (10,174,718) or Goddard (1,980,266), as applied above, and further in view of Brzek et al (2011/0214407).  The prior art does not teach wherein the compressing device is a continuously operated compressor, in particular a rotating compressor;	wherein the compressing device is a turbo- compressor;   wherein the compressor is driven by a turbine, and the turbine is arranged to be driven by an exhaust gas jet from a turbine combustion chamber, wherein the turbine combustion chamber is different from the combustion chamber;  wherein the compressor is driven by a turbine, and the turbine is arranged to be driven by exhaust gases of the combustion chamber;  comprising an output for delivering mechanical work to a mechanical consumer;  wherein the mechanical consumer is a propeller for the propulsion of  an aircraft;  comprising an output for delivering mechanical work to a mechanical consumer, wherein the mechanical consumer is a generator for conversion into electrical energy.  Brzek et al teach a pulse combustion system 16 having a compressing device 22 for compressing the flowable explosive material or at least one of the components of the explosive material;	 wherein the compressing device is a continuously operated compressor, in particular a rotating compressor 22;	wherein the compressing device 22 is a turbo- compressor;     wherein the compressor is driven by a turbine 18, and the turbine is arranged to be driven by exhaust gases of the combustion chamber 12;  comprising an output 26 for delivering mechanical work to a mechanical consumer; wherein the mechanical consumer 26 is a propeller for the propulsion of  an aircraft [see paragraph 0021];  comprising an output for delivering mechanical work to a mechanical consumer, wherein the mechanical consumer is a [electrical] generator for conversion into electrical energy [see paragraph 0021].  It would have been obvious to one of ordinary skill in the art to employ a compressor / turbine / propeller / electrical generator, as taught by Brzek et al as typical uses of the pulse combustion system for power generation and/or thrust / flight applications.
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 
Applicant argues “the device comprising a displaceably arranged separating wall which forms a delimitation of the combustion chamber; in which the separating wall forms a delimitation of the combustion chamber which lies opposite the discharge device.  wherein openings of the part-nozzles comprise annular openings which are arranged concentrically to one another” modifies the operation of the “wherein the combustion chamber has a changeable volume.”  In rebuttal, there is nothing in the claims that defines any relationship between these two limitations.  Accordingly, Goddard still reads on these limitations as set forth above where the volume may be changed by the movement of the valve body into the combustor and the members 31 together form a displaceable separating wall which forms a delimitation of the combustion chamber.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg, can be reached at 571-272-4828.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

November 4, 2022

	 

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note in a first interpretation, further may grammatically modify only the clause directly afterwards, i.e. an actuating element which is designed to open the discharge device further after an opening of the discharge device [may be treated as one clause] and during the outflow of explosion gases through the discharge device [without modification by “further”].  
        2 Second interpretation, where “further” modifies each clause (1) and (2) afterwards.
        3 Note in a first interpretation, further may grammatically modify only the clause directly afterwards, i.e. an actuating element which is designed to open the discharge device further after an opening of the discharge device [may be treated as one clause] and during the outflow of explosion gases through the discharge device [without modification by “further”].  
        4 Second interpretation, where “further” modifies each clause (1) and (2) afterwards.